         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RICKEY LEE UPSHAW,

                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        6:19-cv-122

                  JESSICA HOWARD; OFFICER HILL;
                  OFFICER TERRY JONES; PAUL HOWARD;
                  and CO II MR. HOWARD,

                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with this Court's Order entered on Mach 18, 2020, adopting the Report and

                    Recommendation of the U.S. Magistrate Judge as the opinion of this Court, judgment is hereby

                    entered dismissing this case without prejudice and denying Plaintiff leave to appeal in forma

                    paupers. This action stands closed.




            Approved by: ________________________________
                           _____________________________




            March 24, 2020                                                     Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                               (B y Deputy Clerkk
                                                                                By)
GAS Rev 10/1/03
